DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed March 4, 2022, has been received and entered.

Response to Amendment
	The amendment filed March 4, 2022, does not include markings for all amendments.  In particular, claim 8 includes additional spacing that was not included in the last version of the claim:  “8-anilinonaphthalene- 1-sulfonic acid,” “4,4’-dianilino-1, 1’ – binapthyl-5,5-disulfonic,” “L-alanine-7-amido-4- methylcoumarin,” “L-tyrosine-7-amido-4- methylcoum arin,” “L-leucine-7-amido-4-m ethylcoumarin,” “L-phenylalan ine-7- amido-4-methylcoumarin.”
	Therefore, the status identifier for claim 8 should be ‘Currently Amended.’  

Response to Arguments
Applicant’s arguments, filed March 4, 2022, with respect to the objections of claims 13 and 15, the rejections under 35 U.S.C. 112(b) of claims 6, 15, 16, 19, and 20, the rejection under 35 U.S.C. 103 of claims 1-8, 10-14, 17, 18, and 25 as being unpatentable over Matner in view of Lemieux, Senisterra, and Nyman and in light of PubChem, and the rejection under 35 U.S.C. 103 of claim 9 as being unpatentable over Matner, Lemieux, Senisterra, Nyman, and PubChem in further view of Guizelini and Hashman, have been fully considered and are persuasive.  The amendments of claims 13 and 15 have overcome the claim objections.  The amendments of claims 6, 15, 16, 19, and 20 have overcome the rejections under 35 U.S.C. 112(b).  
Regarding the rejections under 35 U.S.C. 103, Nyman teaches the effect of heat treatment on interactions of an albumin, specifically rapeseed albumin, i.e., napin, by fluorescent titration with the elected species of fluorophore (8-anilinonaphthalene-1-sulfonic acid).  However, Nyman does not teach that the albumin (napin) and the fluorophore are used for a biological indicator for determining the efficacy of a steam or heat sterilization process.  Therefore, there would not have been sufficient reason to combine albumin (napin) and the fluorophore (8-anilinonaphthalene-1-sulfonic acid) taught in the study of Nyman with the sterility indicator of Matner.
Therefore, the claim objection and these rejections have been withdrawn.  
The election of species of the at least on protein exogenous to the microbial spores has been extended to the non-elected species ‘glucosidase’ of claim 7.  Additionally, the election of species has been withdrawn for the fluorophore, which is the election of species for (c) in the restriction requirement mailed May 3, 2021.
Upon further consideration, a new ground(s) of rejection is made in view of the previously cited reference Matner.  

Status of Claims
	Claim 25 is cancelled.  Claims 41-44 are new.
	Claims 1-24 and 26-44 are pending.  Claims 21-24 and 26-40 are withdrawn.
	Claims 1-20 and 41-44 are examined on the merits.

Drawings
The drawings were received on March 4, 2022.  These drawings are acceptable.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 is objected to because it recites “8-anilinonaphthalene- 1-sulfonic acid.”  The space before “1” should be deleted.
Claim 8 is objected to because it recites “4,4’-dianilino-1, 1’ - binaphthyl-5,5-disulfonic.”  The spaces should be deleted such that it recites “4,4’-dianilino-1,1’-binaphthyl-5,5-disulfonic.”
Claim 8 is objected to because it recites “L-alanine-7-amido-4- methylcoumarin.”  The space before “methylcoumarin” should be deleted.
	Claim 8 is objected to because it recites “L-tyrosine-7-amido-4- methylcoum arin.”  The spaces should be deleted such that it recites “L-tyrosine-7-amido-4-methylcoumarin.”
	Claim 8 is objected to because it recites “L-leucine-7-amido-4-m ethylcoumarin.”  The space should be deleted such that it recites “L-leucine-7-amido-4-methylcoumarin.”
	Claim 8 is objected to because it recites “L-phenylalan ine-7- amido-4-methylcoumarin.”  The spaces should be deleted such that it recites “L-phenylalanine-7-amido-4-methylcoumarin.”
Appropriate correction is required.

Claim Interpretation
	Claim 12 requires that the culture medium is contained in a container separate from the microbial spores.  Parent claim 1 recites that the biological indicator comprises components “in a single container” (lines 2-3), wherein the components include the culture medium and the set of microbial spores.  The container containing the culture medium of claim 12 must be a second container that is contained in the “single container” of parent claim 1 in order to still meet the limitation of parent claim 1 requiring that the culture medium and the microbial spores are contained in a “single container.”
	Claim 14 requires that the at least one protein exogenous to the microbial spores is contained in a separate ampoule.  Parent claim 1 recites that the biological indicator comprises components “in a single container” (line 2), wherein the components include the at least one protein exogenous to the microbial spores.  The separate ampoule of claim 14 must be contained in the “single container” of parent claim 1 in order to still meet the limitation of parent claim 1 requiring that the at least one protein exogenous to the microbial spores and the other components of the biological indicator are contained in a “single container.”
Regarding claims 15, 16, 19, and 20, “the at least one protein exogenous to the microbial spores/fluorophore ratio” will be interpreted as the ratio of the at least one protein exogenous to the microbial spores to the fluorophore contained in the biological indicator.  That is, the following ratio:              
                
                    
                        t
                        h
                        e
                         
                        a
                        t
                         
                        l
                        e
                        a
                        s
                        t
                         
                        o
                        n
                        e
                         
                        p
                        r
                        o
                        t
                        e
                        i
                        n
                         
                        e
                        x
                        o
                        g
                        e
                        n
                        o
                        u
                        s
                         
                        t
                        o
                         
                        t
                        h
                        e
                         
                        m
                        i
                        c
                        r
                        o
                        b
                        i
                        a
                        l
                         
                        s
                        p
                        o
                        r
                        e
                        s
                         
                        i
                        n
                         
                        t
                        h
                        e
                         
                        b
                        i
                        o
                        l
                        o
                        g
                        i
                        c
                        a
                        l
                         
                        i
                        n
                        d
                        i
                        c
                        a
                        t
                        o
                        r
                         
                    
                    
                        t
                        h
                        e
                         
                        f
                        l
                        u
                        o
                        r
                        o
                        p
                        h
                        o
                        r
                        e
                         
                        i
                        n
                         
                        t
                        h
                        e
                         
                        b
                        i
                        o
                        l
                        o
                        g
                        i
                        c
                        a
                        l
                         
                        i
                        n
                        d
                        i
                        c
                        a
                        t
                        o
                        r
                    
                
            
        

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-20, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Matner (US 5,073,488. Previously cited).
Matner discloses rapid read-out sterility indicators useful for practicing their methods of determining the efficacy of a sterilization cycle (column 2, lines 1-9 and 51-53).  The sterilization media may be steam or dry heat, amongst others (column 2, lines 4-5).  Therefore, the sterilizing indicator of Matner reads on a ‘biological indicator for determining the efficacy of a steam or heat sterilization process’ as instantly claimed.  One embodiment of the sterility indicator is illustrated in Figures 3 and 4 (column 17, lines 47-48).  The sterility indicator comprises an outer container 40 and includes a pressure-openable inner container 48 which contains an aqueous solution 50 of a suitable enzyme substrate which is preferably in admixture with an aqueous nutrient medium (column 17, lines 51-55).  Additionally, an enzyme carrier 46 is located at the bottom closed end of the outer container 40, and a barrier 47 is positioned like a plug between the enzyme carrier 46 and the pressure-openable inner container 48 (column 17, lines 58-62).  The sterility indicator of Figures 3 and 4 is comparable to the claimed biological indicator, with the outer container 40 of Matner reading on the ‘single container’ of instant claim 1.  
The sterility indicator (referred to as “device”) of Figures 3 and 4 is used in Example 1 (column 20, lines 43-47).  In Example 1, the enzyme carrier 46 is a spore coated strip 46 (column 21, lines 23-24).  In particular, the spore coated strip 46 was prepared by coating filter paper discs with Bacillus stearothermophilus spores (column 20, line 61 through column 21, line 2).  Matner points out that spores from Bacillus and Clostridia species are the most commonly used to monitor sterilization processes utilizing saturated heat and dry heat, along with gamma irradiation and ethylene oxide (column 5, lines 62-65).  Therefore, the sterility indicator of Example 1 is suitable for ‘determining the efficacy of a steam or heat sterilization process’ as instantly claimed.  The Bacillus stearothermophilus used in Example 1 is available as ATCC 7953 (column 20, lines 48-49), and the ATCC 7953 strain is recognized in the instant specification as Geobacillus stearothermophilus (page 17, paragraph [091]).  Therefore, the sterility indicator of Example 1 comprises a set of microbial spores, wherein the set of microbial spores are bacterial spores, and wherein the bacterial spores are spores originating from G. stearothermophilus, meeting limitations of instant claims 1, 2, and 3 (elected species G. stearothermophilus).
Further regarding Example 1, the pressure-openable inner container 48, referred to as an ampoule, contains a nutrient medium consisting of bacteriological peptone, L-alanine, 4-methylumbelliferyl-alpha-D-glucoside dissolved in N,N-dimethylformamide, and bromocresol purple (column 21, lines 31-38).  Bromocresol purple is the elected species of colorimetric component of instant claim 11.  Therefore, the nutrient medium contained in the ampoule 48 of the sterility indicator used in Example 1 of Matner reads on a ‘culture medium, comprising a colorimetric component’ as recited in instant claim 1.  
Additionally, Matner teaches that 4-methylumbelliferyl-alpha-D-glucoside is a fluorogenic substrate for an enzyme (column 7, lines 63-68; column 8, lines 5 and 26).  In particular, Matner teaches that a preferred enzyme substrate system is a fluorogenic one, defined in Matner as a compound capable of being enzymatically modified, e.g., by hydrolysis, to give a derivative fluorophore which has an appreciably modified or increased fluorescence (column 7, lines 48-52).  When the enzyme whose activity is to be detected is an alpha-D-glucosidase, e.g., from Bacillus stearothermophilus, the fluorogenic enzyme substrate is most preferably 4-methylumbelliferyl-alpha-D-glucoside (column 8, line 64 through column 9, line 2).  Thus 4-methylumbelliferyl-alpha-D-glucose in Example 1 reads on a ‘fluorophore’ which is capable of interacting with a protein (alpha-D-glucosidase), said interaction yielding an immediate optically detectable signal (the fluorescence).
After exposure for a period of time in a gravity displacement steam sterilizer, the inner ampoule was crushed, the device (the sterility indicator) was incubated at a particular temperature, and fluorescence was measured after various periods of incubation (column 21, lines 56-67).  Additionally, spore growth, as indicated by a color change from purple to yellow, was determined visually after 24 hours of incubation (column 21, line 67 through column 22, line 2).  In discussing the use of the sterility indicator of Figures 3 and 4, Matner explains that after the sterilization cycle, the glass ampoule 48 is broken to cause the aqueous solution of enzyme substrate and nutrient growth media to contact the enzyme carrier 46 (column 19, lines 17-22), and any enzyme not inactivated by the sterilant will  react with its substrate, producing a preferably colored or fluorescent enzyme-modified product measured or observed spectrophotometrically which predicts survival and outgrowth of the test microorganism (column 19, lines 25-36).  Therefore, crushing the ampoule in Example 1 allows for the nutrient medium of the ampoule to come into contact with the spore coated strip 46.  This reads on the claimed intended use of ‘wherein after the steam or heat sterilization process the culture medium contacts the microbial spores and produces an optically detectable color shift in the presence of microbial growth’ as recited in instant claim 1.  
In sum, Matner is comparable to the claimed invention in that the sterility indicator of Example 1 reads on a biological indicator for determining the efficacy of a steam or heat sterilization process, wherein said biological indicator comprises, in a single container (the outer container 40),
	a set of microbial spores (G. stearothermophilus spores),
	a fluorophore (4-methylumbelliferyl-alpha-D-glucoside)
	a culture medium (the nutrient medium), comprising a colorimetric component (bromocresol purple),
wherein after the steam or heat sterilization process the culture medium contacts the microbial spores and produces an optically detectable color shift in the presence of microbial growth.
	
	Matner differs from the claimed invention in that Matner does not expressly disclose that the sterility indicator of Example 1 comprises at least one protein exogenous to the microbial spores (the G. stearothermophilus spores), wherein the at least one protein is ‘glucosidase’ (the non-elected species for which the search has been extended), such that the fluorophore is capable of interacting with the at least one protein exogenous to the microbial spores, said interaction yielding an immediate optically detectable signal.
However, Matner teaches using an active enzyme in their invention, wherein the enzyme has activity which correlates with the activity of at least one microorganisms commonly used to monitor sterilization (column 2, lines 14-17).  The source of active enzyme may be the purified enzyme isolated from an organism, or may be a microorganism which may itself be one commonly used to monitor sterilization, such as Bacillus stearothermophilus or Bacillus subtilis (column 2, lines 35-39).  See also column 5, lines 26-41 for disclosing the choices for the source of active enzyme, and column 5, lines 62-65 which indicates that spores from Bacillus are the most commonly used to monitor sterilization processes utilizing saturated steam, dry heat, gamma irradiation, and ethylene oxide.  Bacillus subtilis is particularly useful to monitor conditions of gas and dry heat sterilization (column 6, lines 7-8).
The enzymes of Matner include beta-D-glucosidase and alpha-D-glucosidase, along with other enzymes, derived from spore-forming microorganisms such as Candida, Bacillus, and Clostridium species (column 4, line 63 through column 5, line 6).  Particularly useful enzymes from Bacillus subtilis include beta-D-glucosidase (column 5, lines 14-16), which is particularly useful in the monitoring of ethylene oxide sterilization (column 5, lines 21-23).
When the enzyme whose activity is to be detected is beta-D-glucosidase, e.g. derived from Bacillus subtilis, a most preferred fluorogenic enzyme substrate is 4-methylumbelliferyl-beta-D-glucoside (column 9, lines 6-10).  Example 7 of Matner includes a spore strip similar that of Example 1, with one difference being that Bacillus subtilis spores are used instead of Bacillus stearothermophilus spores (column 31, lines 21-25).  Additionally, it contains 4-methylumbelliferyl-beta-D-glucoside in place of the 4-methylumbelliferyl-alpha-D-glucoside used in Example 1 (column 31, lines 41-43).  Example 7 tested the device after ethylene oxide exposure (column 31, lines 65-66).  The fluorescence for Example 7 that resulted from the reaction of active beta-D-glucosidase with 4-methylumbelliferyl-B-D-glucoside was visually detected (column 31, line 67 through column 32, line 2).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included beta-D-glucosidase from Bacillus subtilis and its corresponding fluorogenic substrate (4-methylumbelliferyl-beta-D-glucoside) in the sterility indicator of Example 1 of Matner.  One of ordinary skill in the art would have been motivated to do this since Matner discloses the combination of a plurality of enzyme sources for inclusion in their sterility indicator.  In particular, Matner states, “The present invention, although herein described primarily in terms of a single enzyme and/or microorganism species, should be understood to refer as well to the use of a plurality of enzymes and/or microorganism species” (column 6, lines 23-27).  This includes an example of a single sterility indicator containing three species of microorganisms, one species being resistant to heat, a second species being resistant to gaseous sterilizing media, and the third species being resistant to radiation  (column 6, 32-36).  This demonstrates providing a single sterility indicator for testing different sterilization means (heat, gaseous sterilizing media, radiation).  Given that Example 7 of Matner uses B. subtilis spores and the fluorogenic substrate 4-methylumbelliferyl-beta-D-glucoside for detecting beta-D-glucosidase activity from B. subtilis for observing the effect of ethylene oxide exposure,  it would have been obvious to the person of ordinary skill to have included the beta-D-glucosidase from B. subtilis and its fluorogenic substrate 4-methylumbelliferyl-beta-D-glucoside to extend the utility of the sterility indicator of Example 1 to testing the efficacy of sterilization by ethylene oxide exposure.  Given the results in Example 7 of Matner and that Matner teaches that their sterility indicator can include a plurality of enzymes and/or microorganism species, then there would have been a reasonable expectation of success in obtaining a single sterility indicator with which the efficacy of a sterilization cycle can be obtained by further including the beta-D-glucosidase from B. subtilis and its corresponding fluorogenic substrate (4-methylumbelliferyl-beta-D-glucoside) in the sterility indicator of Example 1 of Matner.  The beta-D-glucosidase from B. subtilis reads on a protein exogenous to the B. stearothermophilus (i.e. elected species G. stearothermophilus) spores, and 4-methyumbelliferyl-beta-D-glucoside reads on a fluorophore that is capable of interacting with the protein exogenous to the microbial spores (the beta-D-glucosidase from B. subtilis), said interaction yielding an immediate optically detectable signal.
Therefore, Matner renders obvious instant claims 1, 2, 3 (elected species G. stearothermophilus), 7 (the beta-D-glucosidase reads on ‘glucosidase’, a non-elected species for which the search is extended to), 11 (elected species bromocresol purple), and 43 (the beta-D-glucosidase reads on an enzyme) are rendered obvious.
Regarding instant claim 4, Matner teaches microporous polymeric materials as preferred enzyme carriers (column 15, lines 2-7).  The enzyme carrier of Matner is for the purpose of carrying the active isolated enzymes and/or the microorganisms used in their invention (column 14, lines 62-64).  In Example 1 of Matner, the spore coated strip 46 (column 21, line 24) is also referred to as the enzyme carrier 46 (column 20, line 47).  A microporous polymeric material reads on a ‘carrier made of a porous material.’  Therefore, instant claim 4 is rendered obvious.
Regarding instant claim 5, Matner teaches that the enzyme and/or microorganism of their invention may be carried by the inner walls of the outer container 10, or the outer walls of the inner container 18 (column 14, lines 64-67).  Since these embodiments are taught in Matner, it would have been obvious to have applied them to Example 1 of Matner.  Therefore, instant claim 5 is rendered obvious.  
Regarding instant claim 6, Matner teaches sheet-like materials such as non-woven polypropylene as preferred enzyme carriers (column 15, lines 2-7).  See discussion above regarding enzyme carriers of Matner with respect to instant claim 4.  In Example 6, B. stearothermophilus (i.e. G. stearothermophilus) spores were deposited on strip of a variety of materials, including polypropylene/rayon nonwoven web which is commercially available as a nonwoven fabric (column 27, line 64 through column 28, line 49).  Since the polypropylene is provided in a nonwoven web which is a nonwoven fabric, then it is obvious that the polypropylene is in the form of polypropylene fiber materials.  Thus non-woven polypropylene as the enzyme carrier encompasses ‘polypropylene fiber materials’ of instant claim 6.  Therefore, instant claim 6 is rendered obvious.
Regarding instant claim 8, Matner discloses that examples of the fluorogenic substrates include L-alanine-7-amido-4-methylcoumarin, L-proline-7-amido-4-methylcoumarin, L-tyrosine-7-amido-4-methylcoumarin, L-leucine-7-amido-4-methylcoumarin, and L-phenylalanine-7-amido-4-methylcoumarin (column 8, lines 46-52).  Each of these are recited in instant claim 8.  For the sterility indicator rendered obvious by Matner, it would have been obvious to have included any of these fluorogenic substrates in the sterility indicator since they are disclosed in Matner as suitable examples of the fluorogenic substrate.  Therefore, instant claim 8 is rendered obvious.
Regarding instant claim 10, Matner teaches 0.03 g bromocresol purple pH indicator dye per liter of water in their nutrient medium contained in the ampoule 48 of Example 1 (column 21, lines 31-38, in particular lines 37-38).  Therefore, the culture medium of the sterility indicator of Example 1 of Matner comprises 0.03 g/L (Calculation: 0.03 g bromocresol purple/1 L water) of pH indicator (bromocresol purple) or colorimetric component (elected species bromocresol purple).  Thus instant claim 10 is rendered obvious.
  Regarding instant claim 12, since the nutrient medium is contained in ampoule 48 which is separated from the spore coated 46 by a barrier 47 in Example 1 of Matner (column 21, lines 23-27 and 31-32; see Figures 3 and 4), then the culture medium of Matner is contained in a container (ampoule 48) separate from the microbial spores of the sterility indicator of Example 1 of Matner.  Therefore, instant claim 12 is rendered obvious.
Regarding instant claim 13, Matner indicates that the pH of the enzyme substrate and nutrient medium solution was adjusted to 7.6 with 0.1 N sodium hydroxide in Example 1 (column 21, lines 38-40).  A pH of 7.6 falls in the claimed pH range of between 6 and 9.  Therefore, instant claim 13 is rendered obvious.
Regarding instant claims 14, 17, and 18, it would have been obvious to have included the beta-D-glucosidase from B. subtilis (the ‘at least one protein exogenous to the microbial spores’) in the nutrient medium contained in the ampoule 48 when performing the method rendered obvious by Matner since the majority of the reagents of the sterility indicator in Example 1 of Matner (namely all except the spores) are provided in the ampoule 48 (column 21, lines 31-38).  Therefore, instant claims 14 and 17 are rendered obvious.  The nutrient medium reads on a ‘carrier,’ and thus providing the beta-D-glucosidase in the nutrient medium reads on the beta-D-glucosidase (the ‘at least one protein exogenous to the microbial spores’) being embedded in a carrier within the sterility indicator.  Therefore, instant claim 18 is rendered obvious.
Regarding instant claims 15, 16, 19, and 20, Matner does not disclose that the ratio of the beta-D-glucosidase (‘the at least one protein exogenous to the microbial spores’) to its fluorogenic substrate (reading on ‘fluorophore’) is in the ranges claimed.  However, Matner teaches that the concentration of enzyme substrate present in the reaction mixture is dependent upon the identity of the particular substrate and the enzyme, the amount of enzyme-product that must be generated to be detectable, either visually or by instrument, and the amount of time that one is willing to wait in order to determine whether active enzyme is present in the reaction mixture (column 12, lines 26-32).  It would have been an obvious matter of routine optimization to have varied the concentrations of the fluorogenic substrate (the substrate of the beta-D-glucosidase) and the beta-D-glucosidase given that Matner recognizes that the concentration of the enzyme substrate is dependent on various parameters of the experiment conducted with the sterility indicator; this routine optimization thus would have rendered obvious the ratio of the beta-D-glucosidase to its fluorogenic substrate to a ratio falling within the ranges of instant claims 15, 16, 19, and 20.  Therefore, instant claims 15, 16, 19, and 20 are rendered obvious.
Regarding instant claims 41 and 42, they are directed to the intended use of the claimed biological indicator.  The reaction between the beta-D-glucosidase and its fluorogenic substrate is immediate, wherein the result of the reaction is fluorescence (see Example 7 of Matner), and thus the sterility indicator rendered obvious by Matner is structurally suitable for permitting an optically detectable signal to be observed within 120 seconds or within 20 seconds after the start of incubation of the sterility indicator.  Therefore, instant claims 41 and 42 are rendered obvious.
A holding of obviousness is clearly required.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matner as applied to claims 1-8, 10-20, and 41-43 above, and further in view of Guizelini (Arch. Microbiol. 2012. 194: 991-999. Previously cited), Franciskovich (US 2012/0021406. Previously cited), and Hashman (US 2014/0220662. Previously cited).
As discussed above, Matner renders obvious claims 1-8, 10-20, and 41-43.  However, they differ from claim 9 in that they do not disclose that the culture medium comprises 1 g/L of bacteriological peptone, 1 g/L of yeast extract, and 0.5 g/L of L-valine.  Instead, the nutrient medium of Example 1 of Matner comprises 17 g/L bacteriological peptone, 0.17 g/L L-alanine, and not yeast extract (column 21, lines 31-38, particularly lines 32-33 and 38).  
Guizelini evaluates the main sporulation factors responsible for heat resistance in Geobacillus stearothermophilus, a useful biological indicator for steam sterilization (abstract).  In particular, the objective of the study was to determine the most significant variable influencing heat resistance in G. stearothermophilus sporulation, with a view to optimizing production of steam biological indicators (page 992, left column, third paragraph).  Ten variables were studied, including peptone and yeast extract as nutrient sources (page 993, left column, second paragraph).  In the first Plackett-Burman design, peptone at 2 to 8 g/L and yeast extract at 2 to 8 g/L were studied (Table 1 on page 993).  From the first Plackett-Burman experimental design, Guizelini found that augmenting the sporulation media with yeast extract and casein peptone at concentrations specified in the first design reduced spore heat resistance (page 994, paragraph bridging left and right columns).  Therefore, lower concentrations of these nutrients were used in the second Plackett-Burman experimental design (page 994, paragraph bridging left and right columns).  
The second experimental design used yeast extract and peptone concentrations each ranging from 0.50 g/L to 2.00 g/L (Table 5 on page 995).  From the second Plackett-Burman experimental design, the greatest spore production was observed for run number 7 in which the medium comprised 0.5 g/L yeast extract and 2 g/L peptone, along with tryptone and beef extract (page 995, left column, first paragraph).  However, the production of spores was not apparently affected by the drastic reduction in nutrient concentrations in the second design (page 995, left column, last paragraph).  Therefore, in a third Plackett-Burman experimental design, Guizelini tested the exclusion of all carbon and nitrogen sources from the medium formulation (page 995, left column, last paragraph).  
From the third Plackett-Burman experimental design, it was determined that yeast extract exerted statistically significant effects on spore productivity (page 995, right column, second paragraph).  On the other hand, the addition of casein peptone did not significantly influence spore production and hence could be considered nonessential in the medium formulation (page 995, right column, second paragraph).  Based on the screening designs, Guizelini concluded that the medium formulation was optimized for heat-resistant sporulation with the following nutrient concentrations:  2 g/L yeast extract, 1 g/L meat extraction, inoculum size at 1% (page 996, left column, first full paragraph).  Guizelini states that their study shows that the composition of the sporulation medium greatly influences the heat resistance of G. stearothermophilus.  By lowering the concentrations of yeast extract and peptone in the medium, more heat-resistant spores could be obtained, which is contrary to previous studies (page 997, right column, second paragraph).  The conflicting results with previous studies suggests that certain components of the medium can differentially affect heat resistance of microorganism spores depending on medium composition, reinforcing the importance of statistical methodology to evaluate variable interactions in this type of investigation (page 997, right column, second paragraph).  
Franciskovich discloses a method for making a sterilization indicator, wherein a biological indicator (e.g. spores) is used (page 1, paragraph [0009]).  Geobacillus stearothermophilus is listed amongst suitable test organisms used in the biological indicator (page 2, paragraph [0024]), and this species is disclosed as being especially useful for determining the efficacy of moist heat sterilization (page 2, paragraph [0025]).  The incubation medium, i.e. growth medium or recovery medium, may comprise one or more nutrient sources (page 3, paragraphs [0033]-[0034]).  The nutrient source may be used to provide energy for the growth of any of the test organisms that may survive the sterilization process (page 3, paragraph [0034]).  Examples of the nutrient sources include yeast extract (page 3, paragraph [0034]).  The incubation medium comprises one or more nutrient sources from 1.0 x 10-5 to about 10 g/L (page 4, paragraph [0039]).  Additionally, the incubation medium may comprise a very basic formulation that may serve only to enhance ion flux events and/or to initiate the germination of spores (page 4, paragraph [0042]).  This medium may comprise amino acids, salts, and/or sugars (page 4, paragraph [0042]).  Examples of amino acids include L-valine (page 4, paragraph [0042]).
Hashman discloses that it has been surprisingly found that bacterial spore germination, growth, metabolism and enzyme activity are increased through formation of an intimate mixture of the bacterial spore and a germinative compound (page 1, paragraph [0010]).  The bacterial spore can be a spore of B. stearothermophilus (page 2, paragraph [0015]).  The germinative compound may comprise any compound which is effective to cause germination of the particular spore-forming bacteria species with which it is intimately mixed (page 2, paragraph [0016]).  Typically, such germinative compounds are L-amino acids including L-valine (page 2, paragraph [0016]).  The germinative compound is present in an amount sufficient to cause the bacterial spore to germinate (page 3, paragraph [0020]).  Hashman states, “Although this can be readily determined for any particular bacterial spore/germinative compound mixture by routine experimentation, such germinative compounds are typically formulated, prior to drying, at concentrations of from 0.0001 mg/mL to 170 mg/mL” (page 3, paragraph [0020]).  In a preferred embodiment, the concentration of the germinative compound is from 0.001 mg/mL to 1 mg/mL (page 3, paragraph [0020]).  A concentration of 1 mg/mL converts to 1 g/L.  That is, Hashman teaches germinative compound concentrations from 0.0001 g/L to 170 g/L, and preferably 0.001 g/L to 1 g/L.
Before the effective filing date of the claimed invention, it would have been obvious to have included bacteriological peptone and yeast extract as the nutrient sources (instead of just bacteriological peptone as taught in Example 1 of Matner at column 21, lines 31-38) and L-valine as the germinative compound  (instead of L-alanine as taught in Example 1 of Matner at column 21, lines 31-38) in the nutrient medium of the sterility indicator rendered obvious by Matner.  The use of bacteriological peptone and yeast extract instead of only bacteriological peptone as the nutrient source is a matter of simple substitution of nutrient sources recognized for spores of G. stearothermophilus that are provided in a biological indicator, based on Guizelini (teaching both peptone and yeast extract) and Franciskovich (teaching yeast extract).  The use of L-valine instead of L-alanine as the germinative compound in the nutrient medium is a matter of simple substitution of L-amino acids as the germinative compound provided in a culture medium of spores of G. stearothermophilus, based on Franciskovich (teaching inclusion of amino acids such as L-valine to enhance ion flux events and/or initiate spore germination in an incubation medium for a biological indicator comprising spores such as G. stearothermophilus) and Hashman (makes it clear that L-amino acids including L-valine are germinative compounds of bacterial spores including G. stearothermophilus).  Furthermore, it would have been an obvious matter of routine optimization to have varied the concentrations of the bacteriological peptone, yeast extract, and L-valine in the nutrient medium of the sterility indicator rendered obvious by the references, including varying them to the following concentrations: bacteriological peptone at 1 g/L, yeast extract at 1 g/L, and 0.5 g/L of L-valine.  It would have been obvious to routinely optimize the concentrations of bacteriological peptone and yeast extract to 1 g/L each since Guizelini indicates that the composition of the sporulation medium (including the content of peptone and yeast extract as specifically tested in their study) greatly influences the heat resistance of G. stearothermophilus spores as observed in their study for optimizing production of steam biological indicators (page 992, left column, third paragraph; page 997, right column, second paragraph), Guizelini tested yeast extract and peptone concentrations each ranging from 0.50 g/L to 2.00 g/L (Table 5 on page 995), and since Franciskovich teaches that the incubation medium for spores (e.g. spores of G. stearothermophilus) in a sterility indicator comprises one or more nutrient sources (e.g. yeast extract) from 1.0 x 10-5 to about 10 g/L (page 4, paragraph [0039]).  Additionally, it would have been obvious to routinely optimize the concentration of L-valine to 0.5 g/L since Hashman teaches that the amount of a germinative compound, such as L-valine, sufficient to cause a bacterial spore to germinate can be determined by routine experimentation, but that germinative compounds are typically formulated at 0.0001 g/L to 170 g/L, and preferably at 0.001 g/L to 1 g/L (paragraph [0020]).  Therefore, instant claim 9 is rendered obvious.
A holding of obviousness is clearly required.

Conclusion
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651           

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651